DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 15, 2022 has been entered.
 
Response to Amendment
The Amendment filed April 15, 2022 has been entered. Claims 23-25 and 27-44 remain pending in the application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claims are presently being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites the limitation "the pulse wave detector" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23-37 and 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2018/0085011 A1) (hereinafter – Ma) in view of Ferber et al. (US 2018/0085040 A1) (hereinafter – Ferber).

Regarding claim 23, Ma discloses A blood pressure information measuring system for measuring blood pressure information of a subject, comprising (Abstract and entire document):
an electrocardiogram detector detecting an electrocardiogram of the subject (Para. [0038], “Exemplary clinical devices include an auscultatory device, an oscillometric device, an ECG monitor, a PPG monitor, or the like, or a combination thereof.”);
a pulse wave detector detecting a pulse wave of the subject, wherein the pulse wave detected by the pulse wave detector is a plethysmogram (Para. [0038], “Exemplary clinical devices include an auscultatory device, an oscillometric device, an ECG monitor, a PPG monitor, or the like, or a combination thereof.”); and
a processor configured to perform the steps of: computing a ventricular systolic phase pulse transit time from an R wave of an electrocardiogram waveform based on a potential detected by the electrocardiogram detector and a P wave of a pulse wave detected by the pulse wave detector (FIG. 7 and para. [0127], “In one example, as shown in FIG. 7, PTT may be approximated by a time interval between a maximum point A on the QRS complex (indicating the peak of ventricular depolarization) on an ECG waveform and a peak point F on a PPG waveform (indicating the maximum value of pressure and volume of an artery).”), 
and computing a ventricular diastolic phase pulse transit time from a T wave of the electrocardiogram waveform and a D wave of the pulse wave (Para. [0127], “Alternatively, PTT may be approximated from other regions or points of the two waveforms (such as a point along a rising edge or a peak). PTT may be approximated by various combinations of the characteristic points of the two waveforms (also referred to as features of the two waveforms). For example, the characteristic points of interest may include the characteristic points A, B, and C on the QRS complex on the ECG waveform, the characteristic points D (indicating the beginning of the PPG waveform), E (indicating the maximum slope of the PPG waveform), G (the second peak point of the PPG waveform) and H (indicating the ending of the PPG waveform) on the PPG waveform.” And para. [0129], “It shall be understood to the person having ordinary skills in the art that the PTT value may be approximated by the time interval between any point of interest on ECG (e.g., point A, B or C) and any point of interest on PPG signal (e.g., point D, E, F, G, or H).”);
Ma fails to disclose performing second-order differentiation of the pulse wave to compute the acceleration pulse wave; and
computing information on a systolic blood pressure of the subject and information on a diastolic blood pressure of the subject from characteristic information on the acceleration pulse wave, the ventricular systolic phase pulse transit time and the ventricular diastolic phase pulse transit time, 
wherein the processor computes the information on the systolic blood pressure using intensity ratio of an a wave and a b wave of the acceleration pulse wave computed and the ventricular systolic phase pulse transit time, and computes the information on the diastolic blood pressure from intensity ratio of an e wave and an f wave of the acceleration pulse wave computed and the ventricular diastolic phase pulse transit time.
However, in the same field of endeavor, Ferber teaches performing second-order differentiation of the pulse wave to compute the acceleration pulse wave (Para. [0283], “In the example of FIG. 25C, the second order derivative of the wave has multiple peaks and valley points (e.g., labeled (a), (b) and (e)). In some embodiments additional peak and valleys may be present. If the sampling frequency is low or under exercise conditions (e.g., about 25 Hz in FIG. 25C), only waves (a), (b) and (e) may be identifiable. In some embodiments, for higher sampling frequencies (e.g., ≧200 Hz), additional peaks and valleys may be identifiable. The ratio of these values may be included into a feature vector.” And para. [0280], “The time of occurrence of the systolic peak from the start of the systolic cycle (i.e., systolic peak time) may also be included as a feature. In some embodiments, a ratio between the second derivatives at the bottom and peak of the systolic cycle may be used as a feature. This feature may be correlated with arterial stiffness. In some embodiments, ten features may be individually identified for each LED channel.”); and
computing information on a systolic blood pressure of the subject and information on a diastolic blood pressure of the subject from characteristic information on the acceleration pulse wave, the ventricular systolic phase pulse transit time and the ventricular diastolic phase pulse transit time (Para. [0283], “In the example of FIG. 25C, the second order derivative of the wave has multiple peaks and valley points (e.g., labeled (a), (b) and (e)). In some embodiments additional peak and valleys may be present. If the sampling frequency is low or under exercise conditions (e.g., about 25 Hz in FIG. 25C), only waves (a), (b) and (e) may be identifiable. In some embodiments, for higher sampling frequencies (e.g., ≧200 Hz), additional peaks and valleys may be identifiable. The ratio of these values may be included into a feature vector.” And para. [0280], “The time of occurrence of the systolic peak from the start of the systolic cycle (i.e., systolic peak time) may also be included as a feature. In some embodiments, a ratio between the second derivatives at the bottom and peak of the systolic cycle may be used as a feature. This feature may be correlated with arterial stiffness. In some embodiments, ten features may be individually identified for each LED channel.”), 
wherein the processor computes the information on the systolic blood pressure using intensity ratio of an a wave and a b wave of the acceleration pulse wave computed and the ventricular systolic phase pulse transit time, and computes the information on the diastolic blood pressure from intensity ratio of an e wave and an f wave of the acceleration pulse wave computed and the ventricular diastolic phase pulse transit time (Para. [0283], “In the example of FIG. 25C, the second order derivative of the wave has multiple peaks and valley points (e.g., labeled (a), (b) and (e)). In some embodiments additional peak and valleys may be present. If the sampling frequency is low or under exercise conditions (e.g., about 25 Hz in FIG. 25C), only waves (a), (b) and (e) may be identifiable. In some embodiments, for higher sampling frequencies (e.g., ≧200 Hz), additional peaks and valleys may be identifiable. The ratio of these values may be included into a feature vector.” And para. [0280], “The time of occurrence of the systolic peak from the start of the systolic cycle (i.e., systolic peak time) may also be included as a feature. In some embodiments, a ratio between the second derivatives at the bottom and peak of the systolic cycle may be used as a feature. This feature may be correlated with arterial stiffness. In some embodiments, ten features may be individually identified for each LED channel.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Ma to include an acceleration wave as taught by Ferber in order to obtain more features about the wave to identified characteristics in the pulse waves (Para. [0016], “More specifically, the blood pressure calculation system (or the blood pressure measurement apparatus) may filter the multi-channel signals (e.g., to remove noise from the signals), select (or, “extract”) subsets of “high quality” waves from the multi-channel signals, select (or, “extract”) sets of features from each of the high quality waves, and generate sets of feature vectors based on the selected sets of features. In some embodiments, an empirical blood pressure model is used to calculate arterial blood pressure values based on the sets of feature vectors.”).
Regarding claim 24, Ma and Ferber teach The blood pressure information measuring system according to claim 23, wherein the processor computes the information on the systolic blood pressure from the ventricular systolic phase pulse transit time, and computes the information on the diastolic blood pressure from the ventricular diastolic phase pulse transit time (Para. [0132], “PTT detected in a specific way may be used to estimate or calculate a physiological parameter including, e.g., the BP, the SBP, the DBP, or the like, or a combination thereof, based on a model or function and a set of calibration data (also referred to as calibration values).”).
Regarding claim 25, Ma and Ferber teach The blood pressure information measuring system according to claim 23, wherein the pulse wave detected by the pulse wave detector is a plethysmogram (Para. [0008], “The first signal or the second signal may include a photoplethysmography ( PPG) waveform”), 
and the processor computes the information on the systolic blood pressure using intensity of the P wave of the pulse wave, and computes the information on the diastolic blood pressure using intensity of the D wave of the pulse wave (Para. [0067], “Merely by way of example, an optical sensor may include an integrated photodetector, amplifier, and a light source. The light source may emit radiation of wavelengths of, e.g., the visible spectrum, the infrared region, or the like, or a combination thereof. The photodetector may detect the reflected radiation. In another example, two wearable PPG sensors may be placed at two different locations on a subject.”).
Regarding claim 27, Ma and Ferber teach The blood pressure information measuring system according to claim 23, wherein the electrocardiogram detector comprises a first electrode and a second electrode (Para. [0189], “As shown in FIG. 14-A, the electrode sensor may include three electrodes, two electrodes placed on two opposite sides of the watch (illustrated as 1410), one electrode placed on the back of the watch (not shown).”).
Regarding claim 28, Ma and Ferber teach The blood pressure information measuring system according to claim 27, wherein the first electrode and the second electrode are mounted on a wrist of the subject (Para. [0189], “As shown in FIG. 14-A, the electrode sensor may include three electrodes, two electrodes placed on two opposite sides of the watch (illustrated as 1410), one electrode placed on the back of the watch (not shown).”).
Regarding claim 29, Ma and Ferber teach The blood pressure information measuring system according to claim 27, wherein the first electrode is mounted at a position facing the second electrode via the wrist of the subject (Para. [0189], “As shown in FIG. 14-A, the electrode sensor may include three electrodes, two electrodes placed on two opposite sides of the watch (illustrated as 1410), one electrode placed on the back of the watch (not shown).”).
Regarding claim 30, Ma and Ferber teach The blood pressure information measuring system according to claim 27, wherein the first electrode is mounted to detect the electrocardiogram of a radial artery of the subject (Para. [0189], “As shown in FIG. 14-A, the electrode sensor may include three electrodes, two electrodes placed on two opposite sides of the watch (illustrated as 1410), one electrode placed on the back of the watch (not shown).” And para. [0111], “The exemplary locations on the body of the subject may include e.g., the finger, the radial artery, the ear, the wrist, the toe, or the locations that are more suitable for ambulatory monitoring in current sensor designs.”).
Regarding claim 31, Ma and Ferber teach The blood pressure information measuring system according to claim 27, wherein the first electrode is mounted to detect the electrocardiogram of an ulnar artery of the subject (Para. [0189], “As shown in FIG. 14-A, the electrode sensor may include three electrodes, two electrodes placed on two opposite sides of the watch (illustrated as 1410), one electrode placed on the back of the watch (not shown).” And para. [0111], “The exemplary locations on the body of the subject may include e.g., the finger, the radial artery, the ear, the wrist, the toe, or the locations that are more suitable for ambulatory monitoring in current sensor designs.”).
Regarding claim 32, Ma and Ferber teach The blood pressure information measuring system according to claim 27, wherein the pulse wave detector is disposed near the second electrode (Para. [0189], “As shown in FIG. 14-A, the electrode sensor may include three electrodes, two electrodes placed on two opposite sides of the watch (illustrated as 1410), one electrode placed on the back of the watch (not shown).” And para. [0189], “A PPG signal is detected by a photoelectric sensor placed on the backside of the testing device 1400. More detailed description of the arrangement of the electrodes may be found in a Chinese Patent Application No. 201520188152.9 filed Mar. 31, 2015, which is incorporated by reference.”).
Regarding claim 33, Ma and Ferber teach The blood pressure information measuring system according to claim 27, wherein the first electrode is disposed in a first unit, the second electrode and the pulse wave detector are disposed in a second unit, and the first unit and the second unit are movable relative to each other (Para. [0189], “As shown in FIG. 14-A, the electrode sensor may include three electrodes, two electrodes placed on two opposite sides of the watch (illustrated as 1410), one electrode placed on the back of the watch (not shown).” And para. [0189], “A PPG signal is detected by a photoelectric sensor placed on the backside of the testing device 1400. More detailed description of the arrangement of the electrodes may be found in a Chinese Patent Application No. 201520188152.9 filed Mar. 31, 2015, which is incorporated by reference.”).
Regarding claim 34, Ma and Ferber teach The blood pressure information measuring system according to claim 23, wherein the pulse wave detector is an optical sensor including a light emitter and a light receiver (Para. [0190], “The bottom view illustrates an exemplary arrangement of a photoelectric sensor. It may be seen that the sensor includes a light source used for emitting lights and a receiving end used for receiving reflected signals (such as a PPG signal). It should be noted that more than one light sources and more than one receiving ends may be placed on the bottom of the watch, i.e. more than one reflected signals may be detected.”).
Regarding claim 35, Ma and Ferber teach The blood pressure information measuring system according to claim 34, wherein the light emitter is a plurality of light emitters having different center light emission wavelength ranges (Para. [0190], “The bottom view illustrates an exemplary arrangement of a photoelectric sensor. It may be seen that the sensor includes a light source used for emitting lights and a receiving end used for receiving reflected signals (such as a PPG signal). It should be noted that more than one light sources and more than one receiving ends may be placed on the bottom of the watch, i.e. more than one reflected signals may be detected. The light sources may include a light source of any suitable wavelength, e.g., red, green, blue, infrared, purple, yellow, orange, or the like, or a combination thereof. The spectrum of the light sources may include visible spectrum, infrared spectrum, far-infrared spectrum, or the like, or a combination thereof.”), 
and the blood pressure information measuring system further comprises a controller selecting and switching the light emitter having a different center emission wavelength range depending on an activity state of the subject (Para. [0190], “The bottom view illustrates an exemplary arrangement of a photoelectric sensor. It may be seen that the sensor includes a light source used for emitting lights and a receiving end used for receiving reflected signals (such as a PPG signal). It should be noted that more than one light sources and more than one receiving ends may be placed on the bottom of the watch, i.e. more than one reflected signals may be detected. The light sources may include a light source of any suitable wavelength, e.g., red, green, blue, infrared, purple, yellow, orange, or the like, or a combination thereof. The spectrum of the light sources may include visible spectrum, infrared spectrum, far-infrared spectrum, or the like, or a combination thereof.”).
Regarding claim 36, Ma and Ferber teach The blood pressure information measuring system according to claim 34, wherein the light emitter is constituted by a first light emitter and a second light emitter, and the light receiver is disposed in an area sandwiched between the first light emitter and the second light emitter (Para. [0190], “The bottom view illustrates an exemplary arrangement of a photoelectric sensor. It may be seen that the sensor includes a light source used for emitting lights and a receiving end used for receiving reflected signals (such as a PPG signal). It should be noted that more than one light sources and more than one receiving ends may be placed on the bottom of the watch, i.e. more than one reflected signals may be detected. The light sources may include a light source of any suitable wavelength, e.g., red, green, blue, infrared, purple, yellow, orange, or the like, or a combination thereof. The spectrum of the light sources may include visible spectrum, infrared spectrum, far-infrared spectrum, or the like, or a combination thereof.”).
Regarding claim 37, Ma and Ferber teach The blood pressure information measuring system according to claim 23, wherein the pulse wave detector is mounted on the wrist of the subject (Para. [0190], “The testing device may be a wearable or portable device. The testing device may be a smart watch.”).
Regarding claim 38, Ma discloses A blood pressure information measuring method for measuring blood pressure information of a subject, comprising the following steps (Abstract and entire document):
an electrocardiogram detection step of detecting an electrocardiogram of the subject by an electrocardiogram detector (Para. [0038], “Exemplary clinical devices include an auscultatory device, an oscillometric device, an ECG monitor, a PPG monitor, or the like, or a combination thereof.”);
a pulse wave detection step of detecting a pulse wave of the subject by the pulse wave detector, wherein the pulse wave detected by the pulse wave detector is a plethysmogram (Para. [0038], “Exemplary clinical devices include an auscultatory device, an oscillometric device, an ECG monitor, a PPG monitor, or the like, or a combination thereof.”);
a first computation step of computing, by a processor, a ventricular systolic phase pulse transit time from an R wave of an electrocardiogram waveform based on a potential detected in the electrocardiogram detection step and a P wave of a pulse waveform detected in the pulse wave detection step (FIG. 7 and para. [0127], “In one example, as shown in FIG. 7, PTT may be approximated by a time interval between a maximum point A on the QRS complex (indicating the peak of ventricular depolarization) on an ECG waveform and a peak point F on a PPG waveform (indicating the maximum value of pressure and volume of an artery).”), 
and a ventricular diastolic phase pulse transit time from a T wave of the electrocardiogram waveform and a D wave of the pulse waveform (Para. [0127], “Alternatively, PTT may be approximated from other regions or points of the two waveforms (such as a point along a rising edge or a peak). PTT may be approximated by various combinations of the characteristic points of the two waveforms (also referred to as features of the two waveforms). For example, the characteristic points of interest may include the characteristic points A, B, and C on the QRS complex on the ECG waveform, the characteristic points D (indicating the beginning of the PPG waveform), E (indicating the maximum slope of the PPG waveform), G (the second peak point of the PPG waveform) and H (indicating the ending of the PPG waveform) on the PPG waveform.” And para. [0129], “It shall be understood to the person having ordinary skills in the art that the PTT value may be approximated by the time interval between any point of interest on ECG (e.g., point A, B or C) and any point of interest on PPG signal (e.g., point D, E, F, G, or H).”); 
Ma fails to disclose a second computation step of performing, by the processor, second-order differentiation of the pulse wave to compute an acceleration pulse wave; and
a third computation step of computing, by the processor, information on a systolic blood pressure of the subject and information on a diastolic blood pressure of the subject from characteristic information on the acceleration pulse wave, the ventricular systolic phase pulse transit time and the ventricular diastolic phase pulse transit time,
wherein the processor computes the information on the systolic blood pressure using intensity ratio of an a wave and a b wave of the acceleration pulse wave computed and the ventricular systolic phase pulse transit time, and computes the information on the diastolic blood pressure from intensity ratio of an e wave and an f wave of the acceleration pulse wave computed and the ventricular diastolic phase pulse transit time.
However, in the same field of endeavor, Ferber teaches a second computation step of performing, by the processor, second-order differentiation of the pulse wave to compute an acceleration pulse wave (Para. [0283], “In the example of FIG. 25C, the second order derivative of the wave has multiple peaks and valley points (e.g., labeled (a), (b) and (e)). In some embodiments additional peak and valleys may be present. If the sampling frequency is low or under exercise conditions (e.g., about 25 Hz in FIG. 25C), only waves (a), (b) and (e) may be identifiable. In some embodiments, for higher sampling frequencies (e.g., ≧200 Hz), additional peaks and valleys may be identifiable. The ratio of these values may be included into a feature vector.” And para. [0280], “The time of occurrence of the systolic peak from the start of the systolic cycle (i.e., systolic peak time) may also be included as a feature. In some embodiments, a ratio between the second derivatives at the bottom and peak of the systolic cycle may be used as a feature. This feature may be correlated with arterial stiffness. In some embodiments, ten features may be individually identified for each LED channel.”); and
a third computation step of computing, by the processor, information on a systolic blood pressure of the subject and information on a diastolic blood pressure of the subject from characteristic information on the acceleration pulse wave, the ventricular systolic phase pulse transit time and the ventricular diastolic phase pulse transit time (Para. [0283], “In the example of FIG. 25C, the second order derivative of the wave has multiple peaks and valley points (e.g., labeled (a), (b) and (e)). In some embodiments additional peak and valleys may be present. If the sampling frequency is low or under exercise conditions (e.g., about 25 Hz in FIG. 25C), only waves (a), (b) and (e) may be identifiable. In some embodiments, for higher sampling frequencies (e.g., ≧200 Hz), additional peaks and valleys may be identifiable. The ratio of these values may be included into a feature vector.” And para. [0280], “The time of occurrence of the systolic peak from the start of the systolic cycle (i.e., systolic peak time) may also be included as a feature. In some embodiments, a ratio between the second derivatives at the bottom and peak of the systolic cycle may be used as a feature. This feature may be correlated with arterial stiffness. In some embodiments, ten features may be individually identified for each LED channel.”),
wherein the processor computes the information on the systolic blood pressure using intensity ratio of an a wave and a b wave of the acceleration pulse wave computed and the ventricular systolic phase pulse transit time, and computes the information on the diastolic blood pressure from intensity ratio of an e wave and an f wave of the acceleration pulse wave computed and the ventricular diastolic phase pulse transit time (Para. [0283], “In the example of FIG. 25C, the second order derivative of the wave has multiple peaks and valley points (e.g., labeled (a), (b) and (e)). In some embodiments additional peak and valleys may be present. If the sampling frequency is low or under exercise conditions (e.g., about 25 Hz in FIG. 25C), only waves (a), (b) and (e) may be identifiable. In some embodiments, for higher sampling frequencies (e.g., ≧200 Hz), additional peaks and valleys may be identifiable. The ratio of these values may be included into a feature vector.” And para. [0280], “The time of occurrence of the systolic peak from the start of the systolic cycle (i.e., systolic peak time) may also be included as a feature. In some embodiments, a ratio between the second derivatives at the bottom and peak of the systolic cycle may be used as a feature. This feature may be correlated with arterial stiffness. In some embodiments, ten features may be individually identified for each LED channel.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Ma to include an acceleration wave as taught by Ferber in order to obtain more features about the wave to identified characteristics in the pulse waves (Para. [0016], “More specifically, the blood pressure calculation system (or the blood pressure measurement apparatus) may filter the multi-channel signals (e.g., to remove noise from the signals), select (or, “extract”) subsets of “high quality” waves from the multi-channel signals, select (or, “extract”) sets of features from each of the high quality waves, and generate sets of feature vectors based on the selected sets of features. In some embodiments, an empirical blood pressure model is used to calculate arterial blood pressure values based on the sets of feature vectors.”).
Regarding claim 39, Ma discloses A non-transitory computer-readable medium that stores a blood pressure information measuring program for measuring blood pressure information of a subject, the program comprising instructions for (See abstract, entire document and claim 23):
an electrocardiogram detection step of detecting an electrocardiogram of the subject by an electrocardiogram detector (See abstract, entire document and claim 23);
a pulse wave detection step of detecting a pulse wave of the subject by the pulse wave detector, wherein the pulse wave detected by the pulse wave detector is a plethysmogram (See abstract, entire document and claim 23);
a first computation step of computing, by a processor, a ventricular systolic phase pulse transit time from an R wave of an electrocardiogram waveform based on a potential detected in the electrocardiogram detection step and a P wave of a pulse waveform detected in the pulse wave detection step (See abstract, entire document and claim 23), 
and a ventricular diastolic phase pulse transit time from a T wave of the electrocardiogram waveform and a D wave of the pulse waveform (See abstract, entire document and claim 23); 
a second computation step of performing, by the processor, second-order differentiation of the pulse wave to compute an acceleration pulse wave (See abstract, entire document and claim 23); and
a third computation step of computing, by the processor, information on a systolic blood pressure of the subject and information on a diastolic blood pressure of the subject from characteristic information on the acceleration pulse wave, the ventricular systolic phase pulse transit time and the ventricular diastolic phase pulse transit time (See abstract, entire document and claim 23),
wherein the processor computes the information on the systolic blood pressure using intensity ratio of an a wave and a b wave of the acceleration pulse wave computed and the ventricular systolic phase pulse transit time, and computes the information on the diastolic blood pressure from intensity ratio of an e wave and an f wave of the acceleration pulse wave computed and the ventricular diastolic phase pulse transit time (See abstract, entire document and claim 23).
Regarding claim 40, Ma discloses A blood pressure information measuring device for measuring blood pressure information of a subject, comprising (See abstract, entire document and claim 23):
an electrocardiogram detector detecting an electrocardiogram of the subject (See abstract, entire document and claim 23);
a pulse wave detector detecting a pulse wave of the subject, wherein the pulse wave detected by the pulse wave detector is a plethysmogram (See abstract, entire document and claim 23); and
a processor configured to perform the steps of: computing a ventricular systolic phase pulse transit time from an R wave of an electrocardiogram waveform based on a potential detected by the electrocardiogram detector and a P wave of a pulse wave detected by the pulse wave detector (See abstract, entire document and claim 23), 
and computing a ventricular diastolic phase pulse transit time from a T wave of the electrocardiogram waveform and a D wave of the pulse wave (See abstract, entire document and claim 23);
performing second-order differentiation of the pulse wave to compute the acceleration pulse wave (See abstract, entire document and claim 23); and
computing information on a systolic blood pressure of the subject and information on a diastolic blood pressure of the subject from characteristic information on the acceleration pulse wave, the ventricular systolic phase pulse transit time and the ventricular diastolic phase pulse transit time (See abstract, entire document and claim 23), 
wherein the processor computes the information on the systolic blood pressure using intensity ratio of an a wave and a b wave of the acceleration pulse wave computed and the ventricular systolic phase pulse transit time, and computes the information on the diastolic blood pressure from intensity ratio of an e wave and an f wave of the acceleration pulse wave computed and the ventricular diastolic phase pulse transit time (See abstract, entire document and claim 23).
Regarding claim 41, Ma discloses A server device, which can be connected to a blood pressure information measuring device having an electrocardiogram detector for detecting an electrocardiogram of a subject and a pulse wave detector for detecting a pulse wave of the subject, and computes blood pressure information of the subject, wherein the pulse wave detected by the pulse wave detector is a plethysmogram (See abstract, entire document and claim 23), and the server device comprises 
a processor configured to compute information on a systolic blood pressure of the subject and information on a diastolic blood pressure of the subject, from characteristic information on an acceleration pulse wave computed by performing second- order differentiation of the pulse wave, a ventricular systolic phase pulse transit time computed from an R wave of an electrocardiogram waveform based on a potential detected by the electrocardiogram detector and a P wave of a pulse waveform detected by the pulse wave detector, and a ventricular diastolic phase pulse transit time computed from a T wave of the electrocardiogram waveform and a D wave of the pulse waveform (See abstract, entire document and claim 23),
wherein the processor computes information on the systolic blood pressure using intensity ratio of an a wave and a b wave of the acceleration pulse wave computed and the ventricular systolic phase pulse transit time, and computes the information on the diastolic blood pressure from intensity ratio of an e wave and an f wave of the acceleration pulse wave computed and the ventricular diastolic phase pulse transit time (See abstract, entire document and claim 23).
Regarding claim 42, Ma discloses A server device, which can be connected to a blood pressure information measuring device having an electrocardiogram detector for detecting an electrocardiogram of a subject and a pulse wave detector for detecting a pulse wave of the subject, and computes blood pressure information of the subject, wherein the pulse wave detected by the pulse wave detector is a plethysmogram, and the server device comprises (See abstract, entire document and claim 23):
a processor configured to perform the steps of: computing a ventricular systolic phase pulse transit time from an R wave of an electrocardiogram waveform based on a potential detected by the electrocardiogram detector and a P wave of a pulse waveform detected by the pulse wave detector, and computing a ventricular diastolic phase pulse transit time from a T wave of the electrocardiogram waveform and a D wave of the pulse waveform; and computing information on a systolic blood pressure of the subject and information on a diastolic blood pressure of the subject from the ventricular systolic phase pulse transit time and the ventricular diastolic phase pulse transit time (See abstract, entire document and claim 23),
characteristic information on an acceleration pulse wave computed by performing second-order differentiation of the pulse wave, the ventricular systolic phase pulse transit time and the ventricular diastolic phase pulse transit time, wherein the computer computes information on the systolic blood pressure using intensity ratio of an a wave and a b wave of the acceleration pulse wave computed and the ventricular systolic phase pulse transit time, and computes the information on the diastolic blood pressure from intensity ratio of an e wave and an f wave of the acceleration pulse wave computed and the ventricular diastolic phase pulse transit time (See abstract, entire document and claim 23).
Regarding claim 43, Ma discloses A computation method for computing blood pressure information of a subject by a server device, which can be connected to a blood pressure information measuring device having an electrocardiogram detector for detecting an electrocardiogram of the subject and a pulse wave detector for detecting a pulse wave of the subject, wherein the pulse wave detected by the pulse wave detector is a plethysmogram, (See abstract, entire document and claim 23)and the method comprising a computation step of 
computing, by a processor, information on a systolic blood pressure of the subject and information on a diastolic blood pressure of the subject, from a ventricular systolic phase pulse transit time computed from an R wave of an electrocardiogram waveform based on a potential detected by the electrocardiogram detector and a P wave of a pulse waveform detected by the pulse wave detector, and a ventricular diastolic phase pulse transit time computed from a T wave of the electrocardiogram waveform and a D wave of the pulse waveform (See abstract, entire document and claim 23),
wherein the processor computes information on the systolic blood pressure using intensity ratio of an a wave and a b wave of the acceleration pulse wave computed and the ventricular systolic phase pulse transit time, and computes the information on the diastolic blood pressure from intensity ratio of an e wave and an f wave of the acceleration pulse wave computed and the ventricular diastolic phase pulse transit time (See abstract, entire document and claim 23).
Regarding claim 44, Ma discloses A non-transitory computer-readable medium that stores a computation program for computing blood pressure information of a subject by a computer, which can be connected to a blood pressure information measuring device having an electrocardiogram detector for detecting an electrocardiogram of the subject and a pulse wave detector for detecting a pulse wave of the subject (See abstract, entire document and claim 23),
wherein the pulse wave detected by the pulse wave detector is a plethysmogram, and the program comprising instructions to cause the computer to compute information on a systolic blood pressure of the subject and information on a diastolic blood pressure of the subject, from characteristic information on an acceleration pulse wave computed by performing second-order differentiation of the pulse wave, a ventricular systolic phase pulse transit time computed from an R wave of an electrocardiogram waveform based on a potential detected by the electrocardiogram detector and a P wave of a pulse waveform detected by the pulse wave detector, and a ventricular diastolic phase pulse transit time computed from a T wave of the electrocardiogram waveform and a D wave of the pulse waveform (See abstract, entire document and claim 23),
wherein the computer computes information on the systolic blood pressure using intensity ratio of an a wave and a b wave of the acceleration pulse wave computed and the ventricular systolic phase pulse transit time, and computes the information on the diastolic blood pressure from intensity ratio of an e wave and an f wave of the acceleration pulse wave computed and the ventricular diastolic phase pulse transit time (See abstract, entire document and claim 23).

Response to Arguments
Applicant’s arguments with respect to claims 23-37 and 40-43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                      


/DEVIN B HENSON/Primary Examiner, Art Unit 3791